Citation Nr: 1422519	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for right hand middle and index finger injuries with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a prior final April 2009 decision, the RO determined that the Veteran did not have right hand middle and index finger injuries with arthritis that was a result of disease or injury incurred in or aggravated by his military service. 

2.  The Veteran filed a petition to reopen this claim in April 2011.  

3.  The additional evidence received since the April 2009 RO decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim of right hand middle and index finger injuries with arthritis, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2009 RO decision that denied the prior claim of entitlement to service connection for right hand middle and index finger injuries with arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim for service connection for right hand middle and index finger injuries with arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

To reopen a previously denied claim, this VCAA notice must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of these requirements in April 2011, prior to the August 2011 denial of his petition to reopen.  

Also in this April 2011 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Board acknowledges that the Veteran's service treatment and personnel records, aside from his DD Form 214 and one morning report dated in June 1950, are not on file.  In April 2008, the RO issued a formal finding of unavailability for these records.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  However, there is no evidence to suggest that there is either VA or private treatment records in existence.  Further, as the claim is not reopened, the Board is not required to have him undergo a VA compensation examination for a medical nexus opinion.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist.  

II.  New and Material Evidence

The RO first considered and denied this claim in an April 2009 rating decision.  At the time of the April 2009 rating decision, the RO considered the Veteran's own statements, a buddy statement attesting that the Veteran suffered an injury to his right hand in the mess hall in September 1950, and a June 1950 Morning Report.  The RO concluded the Veteran did not have current right hand middle and index finger injuries with arthritis that is due to the Veteran's military service.  

The RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  However, he did not file a Notice of Disagreement with the April 2009 rating decision.  As such, this RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the April 2009 RO decision, the only additional evidence received are the Veteran's repetitive statements that he suffered an injury to his right hand, and a duplicate copy of the June 1950 morning report.  Consequently, as the Veteran's statements and the June 1950 morning report were already of record, this evidence may not be considered new.  Further, since this evidence does not show that the Veteran has ever complained of or sought treatment for a right hand injury, much less been diagnosed with arthritis, it is also not material.  Therefore, the claim is not reopened and the appeal is denied.  


ORDER

New and material evidence having not been submitted, the claim to reopen service connection for right hand middle and index finger injuries with arthritis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


